1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    JENNIFER J. UYEDA (Bar No. 238602(
     (Email: Jennifer_Uyeda@fd.org)
3    Deputy Federal Public Defender
     321 East 2nd Street
4    Los Angeles, California 90012-4202
     Telephone: (213) 894-7524
5    Facsimile: (213) 894-0081
6    Attorneys for Defendant
     ANTHONY WASHINGTON
7
8                              UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. CR 07-01198-GHK-TJH
11                Plaintiff,                         ORDER AMENDING JUDGMENT
                                                     PURSUANT TO SECTION 404 OF
12         v.                                        THE FIRST STEP ACT [190]
13   ANTHONY WASHINGTON,
14                Defendant.
15
16         Having read and considered the parties’ Joint Motion for Reduction of Sentence
17   Pursuant to Section 404 of the First Step Act of 2018, the Court hereby GRANTS that
18   motion. It is ORDERED that:
19         Defendant’s previously imposed sentence of imprisonment is reduced to TIME
20   SERVED. Upon release from imprisonment, the defendant shall be placed on
21   supervised release for a term of five years under the conditions set out in the previous
22   judgment.
23
24   DATED: February 24, 2020            By
25                                            HON. TERRY J. HATTER, JR.
                                              United States District Judge
26   Presented by:                                               cc: BOP, USPO
27
           /s/ Jennifer J. Uyeda
28   Jennifer J. Uyeda
     Deputy Federal Public Defender
